Beck, P. J.
The defendant in error filed her petition for permanent and temporary alimony. At the hearing of the application for temporary alimony the court allowed a stated amount for temporary alimony and attorney’s fees. The only assignment of error upon the judgment challenges the sufficiency of the evidence to authorize the same. Upon consideration of the evidence the court is of the opinion that the court below did not err in rendering the judgment to which exception is taken, and in allowing the temporary alimony and the attorney’s fees therein awarded. Judgment affirmed.

All the Justices concur.